DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/07/2019 were filed after the mailing date of the instant application on 09/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbour et al. (US 2008/0269491 A1) in view of Oyamada et al. (US 2016/0013417 A1)
With respect to claim 1, Jabbour teaches (azaperylene)2Ir(acac), which is pictured below.

    PNG
    media_image1.png
    256
    315
    media_image1.png
    Greyscale

This compound meets the requirements of instant formula Ir(LA)m(LB)n when m is 2 and n is 1, X1 to X10 are carbon atoms, R1 and R2 represent no substitutions, and R3
However, the compound of Jabbour differs from the claimed invention in that there are not more than 2 carbon atoms at a position analogous to instant R4 or R5.
Oyamada teaches an analogous organometallic complex with an acetylacetonate ligand.
Oyamada teaches that the methyl group in an acetylacetonate ligand may be other alkyl groups, such as a t-butyl group, which increase the bulkiness of the ligand and improve solubility with respect to a solvent (paragraph 0079).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a t-butyl group in place of the methyl group in the compound of Jabbour in order to improve the solubility of the compound in a solvent.
Such a modification would produce the compound below, which reads on the claim.

    PNG
    media_image2.png
    264
    349
    media_image2.png
    Greyscale

With respect to claim 2, Jabbour in view of Oyamada teach the compound of claim 1, and each of R1, R2, and R3 are hydrogen atoms.
With respect to claim 3, Jabbour in view of Oyamada teach the compound of claim 1, and both R4 and R5 comprise two or more carbon atoms.
With respect to claim 4, Jabbour in view of Oyamada teach the compound of claim 1, and R4 and R5
With respect to claim 5, Jabbour in view of Oyamada teach the compound of claim 1, and X1-X10 are each carbon atoms.
With respect to claim 8, Jabbour in view of Oyamada teach the compound of claim 1, and m is 2 and n is 1.
With respect to claim 10, Jabbour in view of Oyamada teach the compound of claim 1, and the compound reads on embodiment LA1-M.
With respect to claim 11, Jabbour in view of Oyamada teach the compound of claim 10, and the ancillary ligand is represented by embodiment LB6 which has two t-butyl groups at R4 and R5.
With respect to claim 12, Jabbour in view of Oyamada teach the compound of claim 1, as discussed above.
The embodiment pictured and discussed above differs from the embodiments of the instant claim because it has a t-butyl group at a position analogous to instant R4 and R5 instead of a 3-isopentyl group, however, given the general teaching of Oyamada, this is considered to be an obvious variant of Oyamada.
Oyamada teaches that the methyl group in an acetylacetonate ligand may be other alkyl groups, such as a t-butyl group, which increase the bulkiness of the ligand and improve solubility with respect to a solvent (paragraph 0079). A t-butyl group is given as an example of a bulky group, but does not limit the concept to only a t-butyl group. A person having ordinary skill in the art would be motivated to pursue known variations of a bulky group, including a 3-isopentyl group, to achieve the improved solubility in solution taught by Oyamada, particularly as an artisan of ordinary skill would recognize that different functional groups may convey different solubilities depending on the solvent used (See MPEP 2143.I.(E). Obvious to try
This would form the embodiment below, which reads on the claim.

    PNG
    media_image3.png
    194
    302
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a 3-isopentyl group in place of the t-butyl group of Oyamada on the acetylacetonate ancillary ligand and arrive at the claimed invention in order to achieve the improved solubility taught by Oyamada.
With respect to claim 13, Jabbour teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer (paragraph 0005, lines 1-7), and in the light emitting layer comprises the compound (azaperylene)2Ir(acac) (paragraph 0054, lines 1-2), which is pictured below.

    PNG
    media_image1.png
    256
    315
    media_image1.png
    Greyscale

This compound meets the requirements of instant formula Ir(LA)m(LB)n when m is 2 and n is 1, X1 to X10 are carbon atoms, R1 and R2 represent no substitutions, and R3
However, the compound of Jabbour differs from the claimed invention in that there are not more than 2 carbon atoms at a position analogous to instant R4 or R5.
Oyamada teaches an analogous organometallic complex with an acetylacetonate ligand.
Oyamada teaches that the methyl group in an acetylacetonate ligand may be other alkyl groups, such as a t-butyl group, which increase the bulkiness of the ligand and improve solubility with respect to a solvent (paragraph 0079).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a t-butyl group in place of the methyl group in the compound of Jabbour in order to improve the solubility of the compound in a solvent.
Such a modification would produce the compound below, which reads on the claim.

    PNG
    media_image2.png
    264
    349
    media_image2.png
    Greyscale

With respect to claim 14, Jabbour in view of Oyamada teaches the OLED of claim 13, and the organic layer is an emissive layer, as discussed above, and the compound is an emissive dopant (paragraph 0053).
With respect to claims 17 and 18, Jabbour teaches a heavy transition metal and cyclometallating ligand which can be used to make a consumer product (night vision display devices, paragraph 0010), and an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer (paragraph 0005, lines 1-7), and in the light emitting layer 2Ir(acac) (paragraph 0054, lines 1-2), which is pictured below.

    PNG
    media_image1.png
    256
    315
    media_image1.png
    Greyscale

This compound meets the requirements of instant formula Ir(LA)m(LB)n when m is 2 and n is 1, X1 to X10 are carbon atoms, R1 and R2 represent no substitutions, and R3 is a hydrogen atom.
However, the compound of Jabbour differs from the claimed invention in that there are not more than 2 carbon atoms at a position analogous to instant R4 or R5.
Oyamada teaches an analogous organometallic complex with an acetylacetonate ligand.
Oyamada teaches that the methyl group in an acetylacetonate ligand may be other alkyl groups, such as a t-butyl group, which increase the bulkiness of the ligand and improve solubility with respect to a solvent (paragraph 0079).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a t-butyl group in place of the methyl group in the compound of Jabbour in order to improve the solubility of the compound in a solvent.
Such a modification would produce the compound below, which reads on the claim.

    PNG
    media_image2.png
    264
    349
    media_image2.png
    Greyscale

With respect to claim 19, Jabbour in view of Oyamada teaches the compound of claim 1, and Jabbour teaches formation of a device using the spin-coat method (paragraph 0056, lines 5-8), which relies on a solvent.
The Examiner submits that the limitation of a formulation is met because the prior art as described above teaches the claimed compound in combination with a solvent which would met the requirements of a formulation. 
With respect to claim 20, Jabbour in view of Oyamada teaches the compound of claim1, and Jabbour teaches the compound doped into a polymer host compound. As the combination teaches that the compound is doped into a polymer, the limitation of a polymer is met.
A person of ordinary skill would have at once envisaged a polymer comprising a compound of claim 1, given this teaching of Jabbour.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbour et al. (US 2008/0269491 A1) in view of Oyamada et al. (US 2016/0013417 A1) as applied to claims 1-5, 8-14, and 17-20 above, and further in view of Takada et al. (US 2010/0171111 A1).
With respect to claims 6 and 7, Jabbour in view of Oyamada teach the compound of claim 1, as discussed above.
However, this compound differs from the claimed invention in that it does not have a non-coordinated, valent nitrogen atom in the organometallic complex.
Takada teaches an analogous tetradentate organometallic compound for use in an electroluminescent device which comprises at least one 6-membered ring with a valent nitrogen atom (abstract and Formula (1)).
Takada teaches that the HOMO-LUMO energy gap is larger and more stable when a high-polarity partial structure containing a heteroatom exists asymmetrically (paragraph 0019, lines 4-10). Takada goes on to teach that this heteroring having a valent nitrogen atom has a great influence mainly on the emission wavelength and the effect of the invention is marked in a blue color region.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a valent, non-coordinated nitrogen atom into the X of X in order to stabilize the HOMO-LUMO energy gap of the compound while also introducing a blue shift into the color emission of the compound, as taught by Takada.
When the compound of Jabbour in view of Oyamada is modified by the teaching of Takada to have an asymmetric, valent nitrogen atom, it forms the embodiment below, which meets the limitations of the claims.

    PNG
    media_image4.png
    262
    350
    media_image4.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jabbour et al. (US 2008/0269491 A1) in view of Oyamada et al. (US 2016/0013417 A1) as applied to claims 1-5, 8-14, and 17-20 above, and further in view of Stoessel et al. (US 2011/0284799 A1).
With respect to claim 9, Jabbour and Oyamada teach the compound of claim 1, as discussed above. 
However, this compound differs from the claimed invention in that it does not have an alkyl group substituted on the compound at a position analogous to R1 or R2.
Stoessel teaches an analogous electroluminescent device comprising a metal complex.
Stoessel teaches that a method of improving processability of OLED metal complexes is by incorporation of alkyl chains, aryl groups, xylyl, mesityl, or branched terphenyl groups which make the compounds suitable for processing from solution (paragraph 0070).
It would have been obvious to a person having ordinary skill in the art prior the effective filing date of the claimed invention to incorporate an alkyl, aryl, xylyl, mesityl, or branched terphenyl group into the metal complex of X in order to increase the solution processability of the metal complex, as taught by Stoessel.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jabbour et al. (US 2008/0269491 A1) in view of Oyamada et al. (US 2016/0013417 A1) as applied to claims 1-5, 8-14, and 17-20 above, and further in view of Metz et al. (US 2016/0072081 A1).
With respect to claims 15 and 16, Jabbour in view of Oyamada teach the OLED of claim 13, as discussed above. However, this differs from the claimed invention in that neither Jabbour nor Oyamada teach a host material that reads on the instant claim.
 Metz teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 17 which is pictured below.

    PNG
    media_image5.png
    119
    225
    media_image5.png
    Greyscale

In this formula, T is a sulfur atom (paragraph 0084).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Metz as Metz teaches that these compounds are suitable matrix materials for use as a host for an emitter compound (paragraph 0090).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

/R.S./Examiner, Art Unit 1786